UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6895


UNITED STATES OF AMERICA,

                        Plaintiff - Appellee,

          v.

ELIJAH BEN PASCHELKE,

                        Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:07-cr-00097-JPB-JSK-2; 3:11-cv-00077-
JPB-JSK)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elijah Ben Paschelke, Appellant Pro Se.  Jarod James Douglas,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elijah    Ben       Paschelke       seeks      to     appeal            the   district

court’s    order       denying       relief   on     his      28     U.S.C.        § 2255      (2012)

motion.        The district court referred this case to a magistrate

judge      pursuant           to      28      U.S.C.          § 636(b)(1)(B)                   (2012).

The magistrate         judge        recommended      that       relief            be    denied       and

advised Paschelke that the failure to file timely objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

               The     timely       filing     of     specific               objections         to     a

magistrate       judge’s       recommendation            is     necessary              to     preserve

appellate review of the substance of that recommendation when

the     parties        have        been    warned        of        the        consequences            of

noncompliance.          Diamond v. Colonial Life & Accident Ins. Co.,

416     F.3d    310,    315-16        (4th    Cir.     2005);         Wright           v.    Collins,

766 F.2d       841,    845-46       (4th   Cir.     1985).           Paschelke           has    waived

appellate review by failing to file objections after receiving

proper     notice.            Accordingly,          we        deny       a        certificate         of

appealability and dismiss the appeal.

               We dispense with oral argument because the facts and

legal    contentions          are    adequately       presented              in    the       materials

before    this       court    and    argument       would      not       aid      the       decisional

process.

                                                                                             DISMISSED

                                               2